                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                        CASE NO: 17-20733
                       Plaintiff,                       HON. MATTHEW F. LEITMAN
vs.

RONNIE EDWARD DUKE,

                 Defendant.
_______________________________________________________________________/

                  ORDER ADJOURNING JURY TRIAL DATE,
                MOTION CUT-OFF DATE, PLEA CUT-OFF DATE,
                 AND FINAL PRETRIAL CONFERENCE DATE

       This matter being duly before the Court on motion of Defendant, and defense counsels

needing additional time to review the voluminous discovery provided by the Government in

this matter, to investigate the factual circumstances underlying the charged offenses, and to

research the legal issues relevant to this case, and the Court being fully advised in the

premises;

       IT IS HEREBY ORDERED AND ADJUDGED that the Jury Trial Date, Motion

Cut-Off Date, Plea Cut-Off Date, and Final Pretrial Conference Date shall be adjourned to

the following dates:

              Motion Cut-Off:                     September 21, 2020

              Plea Cut-Off:                       October 5, 2020

              Final Pretrial Conference:          November 4, 2020 at 1:30 p.m.

              Jury Trial:                         November 17, 2020 at 9:00 a.m.
       IT IS FURTHER ORDERED AND ADJUDGED that the period of delay from the

jury trial date of May 11, 2020 to November 17, 2020, is excludable under 18 U.S.C. §§

3161(h)(7)(A) and (7)(B)(iv), as defense counsels need additional time to review the

voluminous discovery provided by the Government in this matter, to investigate the factual

circumstances underlying the charged offenses, and to research the legal issues relevant to

this case, and the failure to grant such a continuance would deny counsels for Defendant the

reasonable time necessary for effective preparation. As such, the ends of justice served by

the granting of such continuance outweigh the best interests of the public and Defendant in

a speedy trial.

                                          /s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
                                          UNITED STATES DISTRICT JUDGE

Dated: March 31, 2020


I hereby certify that a copy of the foregoing document was served upon the parties and/or
counsel of record on March 31, 2020, by electronic means and/or ordinary mail.

                                                 s/Holly A. Monda
                                                 Case Manager
                                                 (810) 341-9764
